Citation Nr: 0018291	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Special Monthly Compensation based on the need 
for regular aid and attendance of another person or based on 
being permanently housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1971 to June 
1973.  An appeal has been taken from a May 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), Louisville, Kentucky, which denied entitlement to 
Special Monthly Compensation based on the need for regular 
aid and attendance of another person or based on being 
permanently housebound.  In November 1998 the veteran was 
scheduled for a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The veteran appeared for a prehearing conference with his 
representative but was unable to appear at the hearing due to 
an exacerbation of his psychiatric condition.  His 
representative accordingly provided information on his 
behalf.  

The case was before the Board in January 1999 when it was 
remanded for further action.  In September 1999 the regional 
office confirmed and continued the prior denial of 
entitlement to Special Monthly Compensation based on the need 
for regular aid and attendance of another person or based on 
being permanently housebound.  The case is again before the 
Board for appellate consideration.  

In the January 1999 Board remand, the Board noted that in a 
February 1996 rating action basic eligibility for Dependents 
Educational Assistance under 38 U.S.C.A. Chapter 35 based on 
permanency of the 100 percent rating was denied.  That 
benefit was again denied in the May 1998 rating action.  The 
Board noted that statements made by the veteran later in May 
1998 appeared to constitute a notice of disagreement with 
that determination.  Because of the notice of disagreement, 
the regional office was directed to consider the matter 
further.  In a September 1999 rating action basic, 
eligibility for Dependents Educational Assistance was granted 
by the regional office.  Thus that matter has been resolved 
in the veteran's favor and is not in an appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's psychiatric condition which is his only 
service connected disability has been evaluated as 
100 percent disabling since September 1994.  

3.  The psychiatric condition is manifested by symptoms 
including depression with a flat mood, thought blocking, 
loose associations, suspiciousness, and paranoid thinking.  

4.  The veteran is oriented in all spheres.  He has been 
rated as competent for VA benefit purposes.  

5.  The veteran is capable of performing the routine 
activities of daily living.  He is also able to protect 
himself from the hazards incident to daily living.  

6.  The veteran is not confined to his home or the immediate 
premises.  


CONCLUSION OF LAW

The criteria for entitlement to Special Monthly Compensation 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 1991); 38 C.F.R. §§ 3.350, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

In a June 1982 rating action the evaluation for the veteran's 
service connected psychiatric condition was increased from 
30 percent to 50 percent.  

In September 1994 the veteran submitted a claim for an 
increased rating for the psychiatric condition and for a 
total rating based on individual unemployability.  

The veteran was afforded a VA psychiatric examination in 
November 1994.  Various findings were recorded including a 
finding that he had a euthymic mood with a rather flat 
affect.  The veteran reported having hallucinations.  

By rating action dated in March 1995 the regional office 
denied entitlement to an increased rating for the veteran's 
psychiatric condition and a total rating based on individual 
unemployability.  The veteran appealed from those decisions.  

The veteran was again afforded a VA psychiatric examination 
in December 1995.  He was disoriented as to time, place and 
person.  His mood was depressed and his affect was flat.  His 
thoughts were organized with some blocking.  

In the February 1996 rating action the evaluation for the 
veteran's psychiatric condition was increased from 50 percent 
to 100 percent effective from September 1994.  

During a September 1996 hearing at the regional office before 
a hearing officer the veteran testified that he and his wife 
had been separated for about two years.  He was receiving VA 
and Social Security disability benefits and never had any 
problem handling his funds.  He lived in his own home and 
made the mortgage payments on his house monthly.  He had a 
checking account and two credit cards.  He paid child support 
and paid his bills on time.  He had completed the ninth grade 
and had performed work as a general laborer before becoming 
disabled.  He was not taking any medication.  During the day 
he liked to go to Goodwill and the Salvation Army.  He also 
collected items. 

The veteran was afforded a VA psychiatric examination in 
January 1997.  He denied any hallucinations or delusions but 
was suspicious and quiet.  His insight was considered 
questionable but his judgment was evaluated as intact.  He 
was considered competent for VA purposes.  

The veteran was again afforded a VA psychiatric examination 
in early 1998.  He reported that he was unemployed.  He had 
problems with anger.  The only thing he did outside the home 
was to go shopping.  On examination he was oriented as to 
person, time and place.  His speech was slow and there was 
blocking of thought.  He realized that he spoke with people 
in his home who were not there.  He also described visual 
hallucinations.  

In May 1998 the veteran maintained, in effect, that his 
psychiatric condition had gotten steadily worse over the 
years rather than improved.  His wife was also disabled and 
could not handle his affairs.  In a May 1998 statement the 
veteran's wife related that the veteran was unable to prepare 
food or serve himself.  He would not take a bath or shower 
without assistance.  She indicated that there were times when 
he would not get out of bed.  He would spend weeks or even 
months in a dark corner of the basement.  She was disabled 
due to an automobile accident and could not take care of him.  

At the time of the scheduled hearing in November 1998 the 
veteran's representative reported that the veteran had 
appeared at a prehearing conference but was unable to attend 
the hearing due to his psychiatric condition.  The 
representative related that the veteran had been unable to 
respond coherently to questions and did not understand the 
reason for his presence at the regional office.  

A VA field examination was conducted in May 1999.  The 
veteran was visited at his residence.  Also present at the 
residence was his wife.  She indicated that she had moved 
back in around the holidays at the end of the previous year.  
The veteran stated that he did not take any medications and 
was not under a doctor's care.  He did spend a lot of time in 
one corner of the basement.  He had a chair there where he 
sometimes slept.  The upstairs consisted of three bedrooms 
and one bath.  The veteran showed the examiner the bedrooms 
belonging to his son, daughter and wife.  The veteran's wife 
related that she did the grocery shopping and on occasion 
went to church.  Her husband did not accompany her when she 
went out.  The field examiner spoke with a neighbor who 
stated that the veteran and his wife were seldom out of 
doors.  The neighbor indicated that he periodically saw the 
veteran's son outside.  

The veteran was afforded a VA Aid and Attendance or 
Housebound examination in May 1999.  The veteran related that 
he stayed to himself much of the time and was uncomfortable 
around people.  He was interviewed in the living room of his 
home.  His wife also participated in the interview.  The 
veteran stated that he and his wife had been separated for a 
few years until he returned home to live with her and their 
children late the previous year because he had had an 
illness.  In the interval he stated that he had traveled 
extensively in the United States.  His comments were vague 
and general, a reflection of his chronic psychotic state of 
mind.  He was evaluated as socially isolated .  He and his 
wife indicated that for years he "just takes off" and she 
did not know where he was going or where he had been.  The 
examiner indicated that the veteran therefore was definitely 
not restricted to his home or to the community where his 
house was located.  He stated that the veteran did not appear 
to need another person to protect him from the usual hazards 
of his daily environment.  

It was concluded that the veteran was definitely ambulatory 
and was not in any way bedridden.  With eyeglasses he could 
see well enough to drive an automobile but he complained that 
he did not read very much any more due to his visual 
limitations. He had no insight into his mental illness.  It 
had been years since he had been hospitalized or taken any 
type of psychotropic medication.  His judgment was fair for 
simple concrete things but he had rather severe limitations 
relative to abstract thinking.  He tended to have rather 
grandiose and paranoid thinking in general.  The examiner was 
of the opinion that the veteran was mentally competent to 
manage his own financial affairs.  By staying isolated from 
others he could manage to protect himself from the basic 
dangers and hazards of daily life.  

He denied any major physical problems.  His balance was 
sometimes a slight nuisance because of transient vertigo 
problems.  His short term memory was described as poor; 
however, he was able to accurately recall three common 
objects at a 5-minute interval.  His ambulation was described 
as all right.  He could easily walk a mile on most days.  
Sometimes he was short of breath, probably due to the fact 
that he was a heavy cigarette smoker.  Traveling alone in an 
automobile was not a problem for him in any way.  He did not 
watch television because he could not concentrate 
sufficiently to follow a story line in a show; however, he 
liked to have the television playing mostly for the 
background noise.  He did not like to go doctors or hospitals 
for any type of care.  His neck and right leg were painful 
from time to time but he was unsure as to the reason for the 
pain.  

His activities were explored in some detail.  On a typical 
day he arose about noon.  Then he sat around the house trying 
to collect his thoughts.  Sometimes he felt fair but on other 
occasions he did not feel well in general.  His wife reported 
that he frequently became suspicious and paranoid.  Meals 
were taken at irregular times.  Usually he ate one or two 
meals per day.  His wife on occasion cooked and took his meal 
to a bedroom that he occupied alone or perhaps to the 
basement where he stayed alone when he was not sleeping.  
Otherwise, he ate mostly fast food.  He had not cooked a meal 
in the previous 20 years.  Generally he went to bed about 4 
o'clock in the morning.  He could not describe what he did to 
occupy his time except to say that he liked to catalog and 
inventory items.  The veteran's answers were extremely vague 
about everything and that was seen as evidence of his chronic 
suspiciousness and paranoid thinking pattern.  His 
nutritional status was poor overall due to irregular meals 
and the fact that he mostly ate fast food.  His gait was 
slow.  His speech was slow.  His mentation in general was 
slow.  He was able to walk independently without the 
assistance of another person or any type of orthotic device.  
The veteran's wife did the shopping for the family.  
Sometimes he was able to drive her to the store when she went 
shopping.  They did not have any friends. Usually she did all 
of the housekeeping, including the household laundry.  The 
veteran was unable to do any maintenance on the home because 
he was impatient and his concentration was poor.  He showered 
once or twice weekly without prompting.  

On mental status examination the veteran was oriented in all 
spheres.  He stated that he did not care and did not feel 
anything.  His affect was flat.  When asked whether he was 
anxious or depressed on occasion he indicated that he did not 
know.  He was able to subtract 3 from 100 in serial fashion 
but it took him an extended time to do that task.  It was 
clear that he was having severe thought blocking.  When asked 
to interpret proverbs his responses were bizarre.  It was 
concluded that he was a chronically psychotic individual at 
his baseline of functioning.  The diagnoses were psychotic 
disorder and schizotypal personality disorder.  The Global 
Assessment of Functioning score was 40.  

II.  Analysis

The law granting Special Monthly Compensation based on the 
need for the regular aid and attendance of another person 
contemplates individuals with such severe physical 
disabilities that they are unable to care for themselves.  
The determination of entitlement to additional compensation 
is based on the overall ability to care for one's own needs.  
In the instant case, the evidence reflects that the veteran's 
service connected psychiatric condition has significant 
symptoms including depression with a flat mood, thought 
blocking, loose associations, suspiciousness and paranoid 
thinking.  However, he is oriented in all spheres and he is 
considered competent for VA purposes.  The evidence indicates 
that he is capable of taking care of his personal needs such 
as feeding and bathing himself, although he chooses to do 
these in a rather haphazard manner.  He is extremely 
withdrawn and isolated, but this is by choice.  He does not 
need another person to protect him from the usual hazards of 
his daily environment, and no one functions in that role to 
any extent.  In the Board's judgment, the evidence clearly 
does not establish that the veteran's service connected 
psychiatric condition is of such nature and severity so as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1114; 38 C.F.R. § 3.352.  

In order to qualify for housebound benefits, the law requires 
that the veteran have a single service connected disability 
rated at 100 percent and that he either be substantially 
confined to his dwelling or have additional service connected 
disability or disabilities independently ratable at 
60 percent.  In this case, the veteran does have a service 
connected disability rated as 100 percent disabling.  
However, the record reflects that the veteran is able to 
ambulate independently without the assistance of another 
person or any type of orthotic device and is able to easily 
walk a mile on most days.  He is also able to drive an 
automobile and has reported that he recently traveled 
extensively around the country.  Thus, it is apparent that 
the veteran is not in fact confined to his home or the 
immediate premises.  Thus, the requirements of the law for 
housebound benefits have not been met.  38 U.S.C.A. 
§ 1114(s); 3.350(i).  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to Special Monthly Compensation based on the need 
for regular aid and attendance of another person or based on 
being permanently housebound is not established.  The appeal 
is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

